

Exhibit 10.46

RECEIVABLES PURCHASE AGREEMENT
RECEIVABLES PURCHASE AGREEMENT (as it may be amended, modified or supplemented
from time to time, this “Agreement”) is made as of December 22, 2014 (the
“Effective Date”) between Wolverine World Wide, Inc., a Delaware corporation
with its principal place of business located at 9341 Courtland Drive N.E.,
Rockford, Michigan 49351 (“Wolverine”), each of the Persons listed on Schedule 1
attached hereto (together with Wolverine and each other Person which, on or
subsequent to the date of this Agreement, agrees in writing to become a “Seller”
hereunder, each individually, a “Seller” and, collectively, the “Sellers”),
Wolverine, in its capacities as the initial Servicer (as defined in Section 5)
and Seller Representative (as defined in Section 15(b)), each as herein
provided, and HSBC Bank USA, N.A., a national banking association with an office
at 452 Fifth Avenue, New York, New York 10018 (“Purchaser”). Sellers, Seller
Representative, Servicer and Purchaser may each be referred to herein as a
“Party,” and collectively as the “Parties.”
RECITALS
WHEREAS, Sellers are suppliers of goods or services to various account debtors
(each as proposed from time to time by a Seller and accepted by Purchaser in its
sole discretion, an “Account Debtor” or “Approved Account Debtor” and,
collectively, the “Account Debtors” or “Approved Account Debtors”) and is the
legal and beneficial owner of Receivables (as hereinafter defined) payable by
each such Account Debtor; and
WHEREAS, Sellers desire to sell certain Receivables to Purchaser, and Purchaser
may be willing to purchase from Sellers such Receivables, on an undisclosed,
non-notification, non-recourse basis, in which case the terms set forth herein
shall apply to such purchase and sale.
THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:
1.    DEFINITIONS. Certain capitalized terms used in this Agreement shall have
the meanings given to those terms in Exhibit A attached hereto and thereby
incorporated herein.
2.    SALE AND PURCHASE.
(a)    Sale. Commencing on the date hereof and ending on the Purchase
Termination Date, Seller Representative, on behalf of each Seller, may from time
to time, make an offer to sell to Purchaser certain Proposed Receivables due
from Approved Account Debtors by submitting to Purchaser a request substantially
in the form of Exhibit B hereto (a “Purchase Request”), and Purchaser, in its
sole discretion, may accept such offer and purchase from such Seller the
Proposed Receivables identified in such Purchase Request. If Purchaser accepts
such Purchase Request, then, subject to the satisfaction of the conditions
precedent set forth in Section 2(d) hereof, Purchaser shall purchase from such
Seller, and such Seller shall sell to Purchaser, all of Seller’s right, title
and interest (but none of such Seller’s Retained Obligations) with respect to
such Proposed Receivables as of the Purchase Date (all such Proposed
Receivables, once sold and purchased hereunder, being referred to, collectively,
as the “Purchased Receivables”). Payment by Purchaser to Sellers for such
Purchased Receivables shall be due to Sellers within two (2) Business Days after
the Purchaser notifies the Seller Representative of its intent to purchase, and
in the event that the Purchaser elects not to purchase Proposed Receivables from
such Seller, it shall give the Seller Representative notice thereof within two
(2) Business Days of Purchaser’s receipt of the subject Purchase Request.

    

--------------------------------------------------------------------------------



(b)    Uncommitted Arrangement. THIS AGREEMENT DOES NOT CONSTITUTE A COMMITMENT,
OBLIGATION OR OTHER UNDERTAKING OF PURCHASER TO PURCHASE ANY RECEIVABLES FROM
ANY SELLER OR OTHERWISE EXTEND CREDIT OR PROVIDE ANY FINANCIAL ACCOMMODATION TO
ANY SELLER.
(c)    Term.     This Agreement shall commence upon the Effective Date and shall
have an initial term of thirty six (36) months. The Agreement shall continue in
effect for successive twelve (12) month periods until the date which is sixty
(60) days following the date which either Seller Representative or Purchaser
delivers written notice to the other Party of its intent to terminate this
Agreement, provided that Purchaser shall have the right to terminate this
Agreement at any time upon written notice to Seller Representative in the event
that (i) any Seller breaches this Agreement or (ii) Purchaser is prohibited
under applicable law or any rule or regulation applicable to Purchaser from
being a Party to this Agreement or consummating the transactions contemplated
hereunder. Termination shall not affect the rights and obligations of the
Parties with respect to Purchased Receivables sold hereunder prior to the
Purchase Termination Date or that are expressly stated to survive termination
hereof.
(d)    Conditions Precedent. Purchaser’s purchase of the Proposed Receivables
described in a Purchase Request offered by Seller Representative on behalf of a
Seller is subject to the satisfaction of the following conditions prior to the
proposed Purchase Date, all to the satisfaction of Purchaser:
(i)    Purchaser shall have received (A) a Purchase Request with respect to the
Proposed Receivables, and (B) such additional supporting documentation that
Purchaser may have reasonably requested from Seller Representative;
(ii)    The representations and warranties contained in this Agreement and the
Purchase Request shall be true and correct in all material respects (or in all
respects to the extent such representation or warranty already contains a
materiality qualifier, “Material Adverse Change” or dollar thresholds (after
giving effect thereto));
(iii)    Each Seller shall be in compliance in all material respects with each
term, covenant and other provision of this Agreement applicable to such Seller;
(iv)    No Event of Repurchase shall then exist, unless Sellers have repurchased
and paid (or are paying on such proposed Purchase Date and Purchaser is
satisfied that Sellers will be paying on such proposed Purchased Date), the full
amount of the Repurchase Price for the affected Purchased Receivables pursuant
to the terms of Section 6 hereof (or the portion thereof required to be
repurchased, to the extent provided in Section 6 hereof) or such repurchase or
other payment is being made on such Purchase Date by payment in cash or by
setoff by Purchaser against the Purchase Price for the Proposed Receivables;
(v)    Following the sale and purchase of the Proposed Receivables set forth in
the related Purchase Request, (A) the Outstanding Aggregate Purchase Amount for
all Purchased Receivables shall not exceed the Facility Amount and (B) the
Outstanding Account Debtor Purchase Amount with respect to any Account Debtor
shall not exceed its Purchase Sublimit or such other credit limit otherwise
specified by Purchaser from time to time in its sole discretion;
(vi)    No Account Debtor Insolvency Event shall have occurred with respect to
any Account Debtor obligated on the Proposed Receivables described in such
Purchase Request and Purchaser in its sole discretion shall be satisfied with
the credit standing of such Account Debtor, and no Insolvency Event with respect
to any Seller shall have occurred;

2

--------------------------------------------------------------------------------



(vii)    Purchaser shall have received payment of all fees that are then due
under Sections 2(f) and 2(g) and any other amounts that are then due under this
Agreement; and
(viii)    On the initial Purchase Date, Purchaser shall have received each of
the following, each in form and substance satisfactory to Purchaser:
(A)    Evidence that Seller Representative has established the Collection
Account over which Purchaser shall have control as provided in the account
control agreement described in clause (H) below;
(B)    Evidence that Sellers have instructed each Account Debtor that all
payments with respect to the Proposed Receivables shall be made directly to the
Collection Account;
(C)    A certificate of the Secretary or Assistant Secretary of each Seller
substantially in the form attached as Exhibit C, certifying the names and true
signatures of the incumbent officers authorized on behalf of each Seller to
execute and deliver this Agreement, each Purchase Request and any other
documents to be executed or delivered by it hereunder, together with its
Organizational Documents and board resolutions evidencing all action necessary
for each Seller to execute, deliver and perform its obligations under this
Agreement;
(D)    Copies of Uniform Commercial Code financing statements prepared by
Purchaser, identifying each Seller as “seller” and Purchaser as “buyer” and
containing the description of collateral set forth on Exhibit D, together with
evidence that they have been duly filed on or before the initial Purchase Date
in the correct filing office under the Uniform Commercial Code of the
jurisdiction in which each Seller is located for purposes of the UCC;
(E)    A good standing certificate for each Seller from its jurisdiction of
organization;
(F)    A fully completed Seller Information Schedule in the form attached as
Schedule 2, containing certain factual information regarding each Seller to the
extent that such information was not previously delivered to Purchaser;
(G)    A favorable “true sale” opinion of external or in-house counsel to
Sellers in form and substance satisfactory to Purchaser;
(H)    An account control agreement with JPM, with respect to the Collection
Account, giving Purchaser control over such account as defined under the UCC but
requiring JPM to follow purchaser’s instructions only following delivery of a
notice of exclusive control by Purchaser to JPM, which Purchaser agrees with
Sellers it shall only provide upon an Event of Default hereunder;
(I)    A lien release from any secured party holding a lien upon any Purchased
Receivables; and
(J)    All documents and other evidence that Purchaser requires for its
know-your-customer and other compliance checks on each Seller and each Account
Debtor.

3

--------------------------------------------------------------------------------



(e)    Purchase Price. The purchase price for any Purchased Receivable purchased
on any Purchase Date (the “Purchase Price”) shall be payable in two installments
to Seller Representative’s Operating Account as follows:
(i)    The first installment of the Purchase Price shall be payable on the
Purchase Date and shall be determined in accordance with the following formula:
Purchase Price = (D × A) – ((D × A) × (B × C/360)), where:
A    = Net Invoice Amount
B    = Discount Margin
C    = Number of days between the Purchase Date and the date which is five (5)
Business Days after the Anticipated Payment Date (including the Purchase Date,
but not including the Anticipated Payment Date).
D     = Adjustment Percentage.
(ii)    The second installment of the Purchase Price (the “Deferred Purchase
Price”) shall be equal to the remaining unpaid Net Invoice Amount (net of any
Dilution) and shall be payable to Seller Representative when collected. If a
Purchased Receivable has not been paid on the date which is one hundred twenty
(120) days after the Anticipated Payment Date (the “Deemed Paid Date”), and no
Dispute has occurred with respect to such Receivable (other than a Dispute with
respect to a portion thereof, which portion has previously been repurchased by
Sellers as required under Section 6(a)) as of such date, then the Deferred
Purchase Price shall be equal to ten percent (10%) of the Net Invoice Amount (as
adjusted to reflect any Dilution and any portion of such Receivable previously
repurchased) and shall be payable by Purchaser to Seller Representative on the
Deemed Paid Date.
(f)    Audit Fees. Sellers shall pay Purchaser audit fees, payable within seven
(7) Business Days after Sellers’ receipt of Purchaser’s invoice therefor, in
connection with each field exam and Audit conducted by Purchaser equal in amount
to Purchaser’s customary and reasonable per diem charges for such field audit
(which as of the Effective Date, equal Nine Hundred Twenty Five Dollars ($925)
per diem per auditor, subject to change from time to time thereafter) plus usual
and customary reasonable out-of-pocket expenses for internal auditors, and the
usual and customary reasonable fees and charges (including out-of-pocket
expenses) of external auditors; provided, however, that so long as no Event of
Default has occurred and is continuing, Sellers shall not be obligated to
reimburse Purchaser for more than $10,000 per calendar year in the aggregate in
respect of such field exams and Audits, provided further, that such limit on
field exams and Audits shall not apply to any other costs, fees and expenses
payable by Sellers pursuant to this Agreement.
(g)    Transaction Fee. Sellers shall pay Purchaser on the initial Purchase Date
a transaction fee in an amount equal to $100,000.
(h)    True Sale; No Recourse. Except as otherwise provided in Section 6 hereof,
each purchase of the Purchased Receivables is made without recourse to Sellers,
and Sellers shall have no liability to Purchaser for any Account Debtor’s
failure to pay any Purchased Receivable when it is due and payable under the
terms applicable thereto. Purchaser shall be responsible for the non-payment of
any Purchased Receivable to the extent that it is the result of an Account
Debtor Insolvency Event or to the extent that the

4

--------------------------------------------------------------------------------



Deemed Paid Date for a Purchased Receivable has occurred and Purchaser has
become obligated to pay the Deferred Purchase Price therefor, such assumption of
credit risk being effective as of the Purchase Date for such Purchased
Receivable. Purchaser and Sellers have structured the transactions contemplated
by this Agreement as a sale, and Purchaser and each Seller each agree to treat
each such transaction as a “true sale” for all purposes under applicable law and
accounting principles, including, without limitation, in their respective books,
records, computer files, tax returns (federal, state and local), regulatory and
governmental filings (and shall reflect such sale in their respective financial
statements). In the event that, contrary to the mutual intent of the parties,
any purchase of any Purchased Receivable is not characterized as a sale, each
Seller shall, effective as of the date hereof, be deemed to have granted (and
each Seller hereby does grant) to Purchaser a first priority security interest
in and to such Purchased Receivable and all Collections thereon and other
proceeds thereof, including any such amounts in the Collection Account, all to
secure the payment to Purchaser of all amounts due to it hereunder at the times
and in the amounts specified herein, and this Agreement shall be deemed to be a
security agreement. In the event of any such recharacterization of the purchase
of a Purchased Receivable as a loan secured by such Purchased Receivable,
Purchaser shall have any and all rights and remedies available to it hereunder
or under the UCC to enforce such security interest if an Event of Default has
occurred and is continuing. In connection with any exercise of remedies under
the UCC upon any Event of Default, each Seller agrees that at least ten Business
Days shall be reasonable prior notice to such Seller of the date of any public
or private sale or other disposition of all or any of the Purchased Receivables.
3.    SELLER REPRESENTATIONS AND WARRANTIES. Each Seller represents and warrants
to Purchaser on each Purchase Date that the representations and warranties set
forth below are true and correct:
(a)    Proposed Receivables.
(i)    The information contained in each Purchase Request in respect of each
Proposed Receivable is a true and correct list of each Account Debtor’s legal
name and address, the invoice numbers, the stated amount in respect thereof, the
Net Invoice Amount due in respect thereof, the date and term in respect thereof,
the Anticipated Payment Date (if any) and the Invoice Due Date, in each case,
for each Proposed Receivable. All information contained in each Purchase Request
is accurate in all material respects. The information regarding each invoice
submitted by a Seller is accurate in all material respects as of its date, and
does not and will not omit to state a fact necessary in order to make the
information contained therein, in light of the circumstances under which they
were made, not misleading. Purchaser has received true and correct copies of all
the relevant documentation relating to each of the Proposed Receivables
requested by Purchaser. None of the Proposed Receivables is currently evidenced
by “chattel paper” or “instruments” (as each such term is defined in Article 9
of the UCC). Each of the Proposed Receivables is in full force and effect and is
the valid and binding obligation of the applicable Account Debtor, enforceable
in accordance with its terms, and constitutes the applicable Account Debtor’s
legal, valid and binding obligation to pay to Sellers the amount of the
Purchased Receivables, subject, as to enforcement of such Account Debtor’s
payment obligation, to bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and equitable principles. Neither any Seller nor any Account
Debtor is in default in the performance of any of the provisions of the
documentation applicable to its transactions included within any Proposed
Receivables, including any of the Contracts relating to such Proposed
Receivables, which would give rise to Account Debtor’s non-payment of its
payment obligations under the applicable Proposed Receivable. Each Proposed
Receivable and the Contract and sale terms related thereto are not subject to,
nor could it reasonably be expected to be subject to, any defense or Dispute,
whether arising out of the transactions contemplated by this Agreement or
independently thereof. Sellers have delivered to the Account Debtors all
property or performed all services

5

--------------------------------------------------------------------------------



required to be so delivered or performed by the terms of the documentation
giving rise to the Proposed Receivables. The payments due with respect to each
Proposed Receivable are not contingent upon any Seller’s fulfillment of any
further obligation.
(ii)    Each Proposed Receivable listed in a Purchase Request is an Eligible
Receivable and a bona fide payment obligation of the applicable Account Debtor
identified in the applicable invoice and due on the Invoice Due Date for such
Proposed Receivable. No actual or pending Dispute or default or event of default
with respect to any Proposed Receivable exists or is threatened. The amount owed
under each Proposed Receivable is free of allowances, side agreements and
Dilution (other than (x) those offsets reflected in the calculation of the Net
Invoice Amount and the Purchase Price as of the Purchase Date relating thereto,
(y) any potential Dilution that would result from the Account Debtor’s taking
advantage of any available early payment discount set forth in the applicable
invoice not to exceed 10% of the Net Invoice Amount (a “Permitted Early Payment
Discount”) and (z) any potential Dilution that would result from the Account
Debtor’s taking advantage of any available incentive program then being offered
by the Sellers in the ordinary course of business), it being understood and
agreed that Dilution resulting from an Account Debtor’s decision after the
proposed Purchase Date to take advantage of an incentive program or a Permitted
Early Payment Discount shall not constitute a breach of this representation and
warranty. All invoices relating to each Proposed Receivable arising out of the
sale of goods or the provision of services have been accepted by the applicable
Account Debtor.
(iii)    Each Eligible Receivable (A) arises under a Contract between a Seller
and the applicable Account Debtor, (B) does not require the applicable Account
Debtor or any other Person to consent to the transfer, sale or assignment of a
Seller’s rights to payment under such agreement and (C) does not contain a
confidentiality provision that purports to restrict the ability of Purchaser to
exercise its rights under this Agreement, including without limitation, its
right to review such Contract.
(iv)    Each Seller is the legal and beneficial owner of each Eligible
Receivable free and clear of any lien, encumbrance or security interest (other
than Credit Facility Liens which shall be released contemporaneously upon the
purchase of each Purchased Receivable by Purchaser), and upon each purchase of
an Eligible Receivable, Purchaser shall acquire valid ownership of each
Purchased Receivable and the Collections with respect thereto prior to the
rights of all other Persons.
(b)    Sellers; Account Debtors.
(i)    Each Seller is a corporation or limited liability company duly formed,
validly existing and in good standing under the laws of the State of its
organization as set forth on Schedule 1. Each Seller is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. No Seller is subject to any Insolvency Event.
(ii)    (A) No Account Debtor on any Proposed Receivable is subject to any
Account Debtor Insolvency Event at the time of the Purchase Request relating
thereto nor to the knowledge of Sellers is any Account Debtor Insolvency Event
threatened, and (B) each Account Debtor on any Purchased Receivable was not
subject to an Account Debtor Insolvency Event on the Purchase Date of such
Purchased Receivable.
(c)    No Conflict, etc. The execution, delivery and performance by each Seller
of this Agreement, each Purchase Request and each other document to be delivered
by Sellers hereunder, (i) are

6

--------------------------------------------------------------------------------



within such Seller’s corporate or other organizational powers, (ii) have been
duly authorized by all necessary corporate or other organizational action, and
(iii) do not contravene (A) such Seller’s Organizational Documents, (B) any law,
rule or regulation applicable to such Seller, (C) any contractual restriction
binding on or affecting such Seller or its property, or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting such Seller or its
property. The Agreement has been duly executed and delivered by each Seller.
Each Seller has furnished to Purchaser a true, correct and complete copy of its
Organizational Documents, including all amendments thereto.
(d)    Authorizations; Filings. No authorization or approval or other action by,
and no notice to or filing with, any governmental entity is required for the due
execution, delivery and performance by Sellers of this Agreement or any other
document to be delivered thereunder except for the filing of any Uniform
Commercial Code financing statements as may be necessary to perfect the sale of
Purchased Receivables pursuant to this Agreement. No Uniform Commercial Code
financing statement or other instrument similar in effect covering any Purchased
Receivable is on file in any filing or recording office, except those filed with
respect to the Credit Facility Liens (which shall be released contemporaneously
upon the purchase of each Purchased Receivable by Purchaser) and those filed in
favor of Purchaser relating to this Agreement, and no competing notice of
assignment or payment instruction or other notice inconsistent with the
transactions contemplated in this Agreement is in effect with respect to any
Account Debtor.
(e)    Enforceability. This Agreement constitutes the legal, valid and binding
obligation of Sellers and so long as Seller Representative is acting as
Servicer, is enforceable against each Seller and Servicer, as applicable, in
accordance with its terms, except as limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance or other laws relating to the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether enforcement is sought at equity or law).
(f)    Litigation Matters. There is no pending (or, to its knowledge,
threatened) action, proceeding, investigation or injunction, writ or restraining
order affecting any Seller or any of such Seller’s Affiliates before any court,
governmental entity or arbitrator which could reasonably be expected to result
in a Material Adverse Change, and no Seller is currently the subject of, and has
no present intention of taking any action to commence, an Insolvency Event
applicable to such Seller.
(g)    Material Adverse Change. No event has occurred since December 28, 2013
which has resulted or is reasonably likely to result in a Material Adverse
Change.
(h)    Money Laundering and Anti-Terrorism Laws; Etc.
(i)    Neither any Seller, any subsidiary of any Seller nor any controlled
Affiliate of any Seller nor, to the knowledge of any Seller, any Account Debtor
(i) (A) is a Sanctioned Person; (B) is located, incorporated, organized, or
resident in a Sanctioned Country; or (C) or is in material breach of any
Sanctions Laws or Anti-Money Laundering Laws.
(ii)    Each Seller, each subsidiary of each Seller and each Seller’s controlled
Affiliates, and to the knowledge of Sellers, each Account Debtor (A) are in
material compliance with Sanction Laws, the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, the anti-money laundering and
bank secrecy provisions of the Patriot Act, and other federal or state laws
relating to “know your customer” and anti-money laundering rules and regulations
and (B) have taken appropriate steps to implement policies and procedures
reasonably designed to provide that it will not make any payments to any
government official or employee, political party, candidate

7

--------------------------------------------------------------------------------



for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of the U.S. Foreign Corrupt Practices Act of 1977.
(i)    Review. Sellers have discussed and reviewed this Agreement with their
accountants, independent auditors and counsel, and no Seller is relying upon
oral representations or statements inconsistent with the terms and provisions of
this Agreement.
4.    SELLER COVENANTS. Until the later of the Purchase Termination Date and the
Agreement Termination Date, each Seller agrees to perform the covenants set
forth below:
(a)    Notice of Disputes, Breaches of Contract, Account Debtor Insolvency
Events, Etc. Seller Representative shall promptly deliver a reasonably detailed
written notice to Purchaser of (i) any Dispute asserted or threatened in respect
of a Purchased Receivable, (ii) any breach by the applicable Account Debtor of
the Contract which might give rise to such Account Debtor failing to pay any
invoice amount or give rise to any Dispute, (iii) any Account Debtor Insolvency
Event occurring or, to the knowledge of Seller Representative, reasonably being
likely to occur, or (iv) it becoming illegal for an Account Debtor to pay all or
any part of the invoice amount because of the imposition of any prohibition or
restriction on such payments.
(b)    Contracts; Purchased Receivables. Each Seller, at its expense, shall
timely and fully perform in all material respects all terms, covenants and other
provisions required to be performed by it under the Contracts related to the
Purchased Receivables, and each Seller, at its expense, shall use commercially
reasonable efforts to compel the applicable Account Debtor to timely and fully
perform in all material respects all terms, covenants and provisions required to
be performed by such Account Debtor under the Contracts related to the Purchased
Receivables. Each Seller, at its expense, shall use commercially reasonable
efforts to cause (but only to the extent that it has the ability to do so under
applicable law) the applicable Account Debtor to keep each Purchased Receivable
in full force and effect as a valid and binding obligation of the applicable
Account Debtor, enforceable in accordance with its terms, subject, as to
enforcement of such Account Debtor’s payment obligation, to bankruptcy,
insolvency, reorganization, arrangement, moratorium and other laws of general
applicability relating to or affecting creditors’ rights.
(c)    Existence. Each Seller will (i) comply in all material respects with all
applicable laws, rules, regulations and orders and (ii) preserve and maintain
its organizational existence, rights, franchises, qualifications, and
privileges, except in the case of this clause (ii), for any such noncompliance
that could not reasonably be expected to result in a Material Adverse Effect.
Each Seller will retain its current state of organization and keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Purchased Receivables at the address set forth in Section
11 hereof or, in each case, upon ten (10) Business Days’ prior written notice to
Purchaser, at any other locations in jurisdictions where all actions reasonably
requested by each Seller or otherwise necessary to protect, perfect and maintain
Purchaser’s interest in the Purchased Receivables have been taken and completed.
(d)    Books and Records. Each Seller will maintain accurate books and accounts
with respect to the Purchased Receivables and shall make a notation on its books
and records, including any computer files, to indicate which Receivables have
been sold to Purchaser. Each Seller shall maintain and implement administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing Purchased Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for
collecting all Purchased Receivables (including, without limitation, records
adequate to

8

--------------------------------------------------------------------------------



permit the daily identification of each Purchased Receivable and all Collections
of and adjustments to each existing Purchased Receivable).
(e)    Sales, Liens and Debt. No Seller will sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any lien,
encumbrance or security interest upon or with respect to, the Purchased
Receivables (other than Credit Facility Liens, which shall be released
contemporaneously upon the purchase of each Purchased Receivable by Purchaser)
or upon or with respect to the Collection Account (other than customary bankers’
liens), or assign any right to receive income in respect thereof except the
interests in favor of Purchaser.
(f)    Extension or Amendment of Purchased Receivables. No Seller will amend or
extend the payment terms under any Purchased Receivables in a manner adverse to
the Purchaser, unless approved in advance in writing by Purchaser, and shall not
otherwise waive or permit or agree to any material deviation from the terms or
conditions of any Purchased Receivable in a manner adverse to the Purchaser
without the prior written consent of Purchaser.
(g)    Audits and Visits. Each Seller will, from time to time during regular
business hours as reasonably requested by Purchaser, permit Purchaser, or its
agents or representatives, upon reasonable prior notice, (i) on a confidential
basis, to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in its
possession or under its control relating to Purchased Receivables owed by the
Account Debtors including, without limitation, the related Contracts, and (ii)
to visit its offices and properties for the purpose of examining and auditing
such materials described in clause (i) above, and to discuss matters relating to
Purchased Receivables owed by the Account Debtors or each Seller’s performance
hereunder or under the related Contracts with any of its officers or employees
having knowledge of such matters (hereinafter, an “Audit), provided that unless
an Event of Default or Servicer Event of Default shall have occurred and be
continuing only one (1) such Audit and inspection shall be performed per
calendar year, and the Sellers’ obligation to bear the expense thereof shall be
limited as provided in Section 2(f) hereof.
(h)    Accounting Treatment. Each Seller will make all disclosures required by
applicable law or regulation with respect to the sale of the Proposed
Receivables to Purchaser and account for such sale in accordance with Generally
Accepted Accounting Principles then in effect.
(i)    Reporting Requirements. Seller Representative will provide to Purchaser
the following; provided that Seller Representative shall be deemed to have
provided all statements and reports required to be provided pursuant to this
clause (i) to Purchaser on the date on which such statements or reports are
posted on Seller Representative’s website at www.wolverineworldwide.com or
through the Securities and Exchange Commission’s EDGAR system:
(i)as soon as available and in any event within 120 days after the end of each
fiscal year of Seller Representative, a copy of Seller Representative’s audited
consolidated financial statements presenting fairly, in all material respects,
the financial position and results of operations and cash flows of Seller
Representative on a consolidated basis for such fiscal year in accordance with
Generally Accepted Accounting Principles then in effect;
(ii)    on the fifth (5th) Business Day of each of the thirteen fiscal periods
in each fiscal year, aging and past due reports relating to all Purchased
Receivables as of the end of the immediately preceding fiscal period, together
with such other data, reports and information relating to the Purchased
Receivables of each Account Debtor requested by Purchaser from time to time
(including, without limitation,

9

--------------------------------------------------------------------------------



proof reasonably satisfactory to Purchaser that Sellers have delivered to the
applicable Account Debtor all property or performed all services required to be
so delivered or performed by the terms of the Contract giving rise to the
Purchased Receivables); and
(iii)    promptly, and in the case of clause (B) below in any event within two
(2) Business Days after becoming aware of the occurrence thereof, written notice
of (A) any non-payment of amounts due with respect to any Purchased Receivable
or (B) any Material Adverse Change.
(j)    Further Assurances. Each Seller will, at its expense, promptly execute
and deliver all further instruments and documents prepared by Purchaser and
reasonably requested by Purchaser for such Seller’s execution, and take all
further action that Purchaser may reasonably request, from time to time, in
order to perfect, protect or more fully evidence the full and complete ownership
of Purchaser of the Purchased Receivables, or to enable Purchaser to exercise or
enforce the rights of Purchaser hereunder or under the Purchased Receivables.
Each Seller will also provide to Purchaser such other financial information of
Seller as Purchaser may reasonably request from time to time.
(k)    Taxes. Each Seller will pay any and all (i) taxes (in the nature of
transfer or conveyance taxes) relating to, or arising out of the sale of each
Purchased Receivable and (ii) taxes (in the nature of net income or franchise
taxes) incurred on or prior to the date of sale to Purchaser relating to its
accrual and/or receipt of the Purchased Receivables, in accordance with its
regular method of accounting, except for those taxes that each Seller is
contesting in good faith and for which adequate reserves have been taken. Each
Seller shall treat each sale of Purchased Receivables hereunder as a sale for
federal and state income tax, reporting and accounting purposes.
(l)    Not Adversely Affect Purchaser’s Rights. Each Seller will refrain from
any act or omission which might in any way prejudice or limit Purchaser’s rights
under any of the Purchased Receivables pursuant to this Agreement. No Seller
shall amend or waive any term, covenant and other provisions under any Contract
related to any Purchased Receivable in any manner that may adversely affect the
obligation of the applicable Account Debtor to pay any amounts owed with respect
to any Purchased Receivable.
(m)    Standards of Financial Statements. All audited financial statements
delivered to Purchaser hereunder shall present fairly, in all material respects,
the financial position and results of operations and cash flows of Seller
Representative on a consolidated basis as of such date and for such fiscal year
in accordance with Generally Accepted Accounting Principles then in effect.
5.    SERVICING; COLLECTION ACTIVITIES; ETC.
(a)    Servicing.
(i)    Appointment of Servicer. Purchaser appoints Seller Representative as its
servicer and agent (in such capacity, the “Servicer”) for the administration and
servicing of all Purchased Receivables sold to Purchaser hereunder, and Seller
Representative hereby accepts such appointment and agrees to assume the duties
and the administration and servicing obligations as Servicer, and perform all
necessary and appropriate commercial collection activities in arranging the
timely payment of amounts due and owing by any Account Debtor all in material
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, including, without limitation, diligently and faithfully performing
all servicing and collection actions (including, if necessary, acting as party
of record in foreign jurisdictions). Such appointment as Servicer shall not
release any Seller from any of its other duties to comply with any other terms,
covenants and provisions of this Agreement. In connection with its servicing
obligations,

10

--------------------------------------------------------------------------------



Servicer will, and will ensure that Sellers will, perform their respective
obligations and exercise their respective rights under the contracts and other
agreements related to the Purchased Receivables (the “Contracts”) with the same
care and applying the same policies as they apply to their own Receivables
generally and would exercise and apply if they owned the Purchased Receivables
and shall act in the best interest of Purchaser to maximize Collections. Seller
Representative shall perform the obligations of Servicer with respect to the
Purchased Receivables without compensation other than payment of the Purchase
Price for the Purchased Receivables.
(ii)    Replacement of Servicer. Upon any Servicer Event of Default, Purchaser
may at any time thereafter (with notice to Servicer, but without requirement of
notice to Seller Representative, any Seller or any other Person) replace the
Servicer (which replacement may be made through the outplacement to a Person of
all back office duties, including billing, collection and processing
responsibilities, and access to all personnel, hardware and software utilized in
connection with such responsibilities). Following the assumption by Purchaser in
writing of all servicing responsibilities hereunder, Sellers shall remain fully
responsible for all reasonable costs and expenses incurred in servicing the
Purchased Receivables in accordance with standard industry practice for
receivables similar in nature to the Purchased Receivables and having obligors
comparable to the Account Debtors thereon and shall reimburse Purchaser for all
such reasonable expenses incurred by Purchaser in connection therewith, except
for servicing costs and expenses incurred with respect to a Purchased Receivable
after an Account Debtor Insolvency Event with respect to the related Account
Debtor or after the Deemed Paid Date on which Purchaser has become obligated to
pay the Deferred Purchase Price for such Purchased Receivable.
(b)    Collections.
(i)    Establishment of Account(s). Seller Representative has established the
Collection Account to receive amounts owing under the Purchased Receivables and
covenants to maintain such account so long as any Purchased Receivable remains
unpaid unless otherwise agreed to in writing by Purchaser. To further perfect
the sale of the Purchased Receivables and as further security for their
obligations under this Agreement, Seller Representative and each Seller hereby
grant a security interest in favor of Purchaser upon the Collection Account and
all Collections therein, subject to a Control Agreement as provided in Section
2(d)(viii)(H).
(ii)    Collections. Servicer covenants (i) to take any and all reasonable
actions necessary (including those reasonably requested by Purchaser) to ensure
that all Collections on account of the Purchased Receivables shall be mailed (if
paid by check) directly to the post office box maintained exclusively for
receipt of payments to be credited to the Collection Account or transmitted by
Federal Reserve wire or ACH transfer directly from the Account Debtor’s bank to
the Collection Account, (ii) not to change the payment instructions with respect
to any Purchased Receivable while such Purchased Receivable remains outstanding,
and (iii) to take any and all other reasonable actions, including actions
reasonably requested by Purchaser, to ensure that any amounts not owing under
the Purchased Receivables will not be deposited to the Collection Account and
(iv) to promptly, but in any event not later than six (6) Business Days after
receipt thereof, transfer by wire transfer all Collections received in the
Collection Account on account of Purchased Receivables to the Purchaser’s
Account, without adjustment, setoff or deduction of any kind or nature.
(iii)    Receipt of Collections. No Collections shall be deemed received by
Purchaser for purposes of this Agreement until funds are credited to the
Purchaser’s Account as immediately available funds or otherwise actually
received by Purchaser.

11

--------------------------------------------------------------------------------



(iv)    Funds Held in Trust. Prior to being deposited in the Purchaser’s
Account, funds received by Sellers or Servicer in respect of any Purchased
Receivables shall be deemed to be the exclusive property of Purchaser, and each
Seller and Servicer each shall be deemed to be holding such funds in trust for
the exclusive use and benefit of Purchaser. Neither Servicer nor any Seller
shall, directly or indirectly, utilize such funds for its own purposes or have
any right to deal with such funds in any manner other than as expressly provided
in this Agreement.
(c)    Payment Reconciliation. Pursuant to its servicing obligations under this
Section 5, Servicer shall be responsible for identifying, matching and
reconciling any credits related to any Dilution and all payments deposited in
the Collection Account with the Purchased Receivable associated with such
credits or payments. Concurrently with the deposit of any payment into the
Purchaser’s Account, Servicer shall provide to Purchaser, substantially in the
form set forth in Exhibit E and in substance reasonably satisfactory to
Purchaser, a full reconciliation (“Payment Reconciliation”) of all such payments
deposited in the Collection Account and transferred to the Purchaser’s Account
since the delivery of the immediately preceding Payment Reconciliation delivered
to Purchaser, together with the Anticipated Payment Dates of all Collections
deposited in the Collection Account and transferred to the Purchaser’s Account
and adjustments (including Dilution amounts, if any, with respect to the
Purchased Receivables). To the extent that any particular Payment Reconciliation
shows that payments made by Account Debtors during the period covered by such
Payment Reconciliation have resulted in Excess Dilution on the Purchased
Receivables to which such payments relate, then the Seller Representative shall,
or shall cause the applicable Seller(s) to, supplement the remittance to the
Purchaser’s Account by adding to it an amount equal to such Excess Dilution. If
any amount is transferred to the Purchaser’s Account that does not constitute a
Collection with respect to a Purchased Receivable, following receipt by
Purchaser of evidence documenting that the transfer was of funds received on
account of Receivables not constituting Purchased Receivables (or otherwise not
constituting a Collection with respect to a Purchased Receivable), such funds
will be forwarded to Seller Representative so long as no Event of Repurchase
exists. If any payment is received from an Account Debtor, and such payment is
not identified by such Account Debtor as relating to a particular Receivable and
cannot be reasonably identified as relating to a particular Purchased Receivable
or to a particular Receivable that is not a Purchased Receivable within six (6)
Business Days of receipt thereof, such payment shall be applied first to the
unpaid Purchased Receivables with respect to such Account Debtor in
chronological order (beginning with the oldest unpaid Purchased Receivable), and
then to Receivables with respect to such Account Debtor that are not Purchased
Receivables, also in chronological order.
(d)    Rights of Purchaser; Notices to Account Debtors. Purchaser shall have all
rights as holder and owner in respect of the Purchased Receivables, including,
subject to Section 5(e), the right to exercise any and all of its rights and
remedies hereunder, under applicable law (including, the UCC) or at equity to
collect any Purchased Receivables directly from the applicable Account Debtor.
Purchaser agrees, however, not to notify any Account Debtor that it has any
rights with respect to the Purchased Receivables prior to an Event of Default or
Servicer Event of Default. In furtherance of the foregoing, without limiting the
generality thereof, Purchaser may, in its sole discretion, upon the occurrence
and continuation of such Event of Default or Servicer Event of Default, notify
or otherwise indicate to any Account Debtor that the applicable Seller has sold
the applicable Purchased Receivable to Purchaser hereunder, and may direct such
Account Debtor to make payments with respect to such Purchased Receivable
directly to the Purchaser’s Account or as otherwise directed by Purchaser.
(e)    Account Debtor Payment Default. So long as no Event of Default or
Servicer Event of Default has occurred and is continuing, and no Insolvency
Event applicable to Sellers or Servicer has occurred, upon the occurrence of any
payment default by an Account Debtor in payment of the Purchased Receivable,
Purchaser and Sellers shall consult together with regard to such default and on
the course of

12

--------------------------------------------------------------------------------



action to be adopted in light thereof and shall cooperate together, in good
faith, in taking any action agreed upon. If Purchaser and Sellers cannot reach
an agreement as to the course of action to be taken, then Purchaser shall be
entitled to enforce its rights against the relevant Account Debtor as Purchaser
deems appropriate as the owner and holder of such Purchased Receivable, and
Purchaser has the right to request assistance from Sellers and Servicer in order
to collect such outstanding amounts.
6.    REPURCHASE EVENTS; INDEMNITIES AND SET-OFF.
(a)    Repurchase Events. If any of the following events (each an “Event of
Repurchase”) occurs and is continuing with respect to any Purchased Receivable:
(i)    such Purchased Receivable did not constitute, at the time of purchase, an
Eligible Receivable; or
(ii)    any representation or warranty by any Seller hereunder with respect to
such Purchased Receivable is incorrect in any material respect when made or
deemed made and shall have an adverse effect on the ability to collect all or a
portion of the Net Invoice Amount of such Purchased Receivable; or
(iii)    any Seller or Servicer fails to perform or observe any term, covenant
or provision with respect to such Purchased Receivable and such failure shall
have an adverse effect on the ability to collect all or a portion of the Net
Invoice Amount of such Purchased Receivable; or
(iv)    any Account Debtor on such Purchased Receivable asserts in writing a
Dispute with respect to all or a portion of such Purchased Receivable; or
(v)    any Seller or Servicer instructs the Account Debtor on such Purchased
Receivable to pay amounts owing in respect of such Purchased Receivable to an
account other than the Collection Account;
then, Seller Representative shall, or shall cause the applicable Seller, within
three (3) Business Days of written demand therefor from Purchaser (such date,
the “Repurchase Date”), at Purchaser’s option, repurchase such Purchased
Receivable to the extent still outstanding (or, if (A) collectability of only a
portion of such Purchased Receivable was affected by an event described in
clause (i) or (ii) above or (B) only a portion of such Purchased Receivable is
subject to a Dispute, the portion affected by such event or subject to the
Dispute). The repurchase price (the “Repurchase Price”) for such Purchased
Receivable shall be an amount equal to (A) Adjustment Percentage of the Net
Invoice Amount, relating to such Purchased Receivable plus the Recapture Amount,
if any, minus (B) the aggregate amount of all Collections with respect to such
Purchased Receivables deposited into the Collection Account before the
Repurchase Date. If only a portion of a Purchased Receivable is required to be
repurchased, the Repurchase Price shall be determined with such adjustments as
are necessary to reflect the portion to be repurchased. The Repurchase Price for
a Purchased Receivable and all amounts due hereunder with respect to such
Purchased Receivable shall be paid to the Purchaser Account in immediately
available funds on the Repurchase Date. Upon the payment in full of the
Repurchase Price for a Purchased Receivable and all amounts due hereunder with
respect to such Purchased Receivable, such Purchased Receivable (or portion
thereof in the case of a partial repurchase) shall be considered repurchased by
the applicable Seller from Purchaser without recourse to or warranty by
Purchaser. Upon repurchase by any Seller, such Seller shall have all right,
title and interest in and to such repurchased Purchased Receivables or portion
thereof.

13

--------------------------------------------------------------------------------



(b)    General Indemnification. Each Seller and Servicer each hereby agrees to
indemnify Purchaser (together with its officers, directors, agents,
representatives, shareholders, counsel and employees, each, an “Indemnified
Party”) from and against any and all third party claims, losses and liabilities
(including, without limitation, reasonable attorneys’ fees), but without
duplication of any amounts paid upon an Event of Repurchase as set forth in
Section 6(a) above (all of the foregoing, without duplication, being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from any of the following: (i) the sale to Purchaser of any Receivable which
purports to be a Purchased Receivable as to which the representations and
warranties made herein are not materially true and correct on the Purchase Date
therefor; (ii) any representation or warranty made or deemed made by any Seller
or Servicer (or any of its respective officers) under or in connection with this
Agreement (except with respect to the Purchased Receivables) which shall have
been incorrect in any material respect when made; (iii) the failure by any
Seller or Servicer to comply with any applicable law, rule or regulation with
respect to any Purchased Receivable; (iv) the failure to vest in Purchaser a
perfected interest in each Purchased Receivable and the proceeds and Collections
in respect thereof free and clear of any liens or encumbrances of any kind or
nature whatsoever (other than those granted under this Agreement); (v) any
Dispute or any other claim related to such Purchased Receivable (or any portion
thereof); (vi) the commingling by any Seller or Servicer of Collections at any
time with other funds of any Seller, Servicer or any other Person; (vii)
reliance by Purchaser in good faith on any request or instruction from Seller
Representative or any other action taken by Purchaser in accordance with this
Agreement in connection with or resulting from the Sellers' appointment of
Wolverine as Seller Representative; or (viii) any failure by Servicer to perform
its duties or obligations as Servicer hereunder in accordance with this
Agreement or any claim brought by any Person other than an Indemnified Party
arising from Servicer’s collection activities. The foregoing indemnification
shall not apply in the case of any claims, losses or liabilities to the extent
resulting from the Purchaser’s having become obligated to pay the Deferred
Purchase Price for a Purchased Receivable on its Deemed Paid Date or found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted solely from (i) the gross negligence or willful misconduct of an
Indemnified Party as determined in a final non-appealable judgment by a court of
competent jurisdiction, (ii) an Account Debtor Insolvency Event or (iii) the
material breach of this Agreement by any Indemnified Party. Amounts due
hereunder shall accrue interest at the Delinquent Rate.
(c)    Tax Indemnification. All payments on the Purchased Receivables from the
Account Debtors will be made free and clear of any withholdings or other
deductions on account of any present or future taxes, except as required by
applicable law. Sellers will indemnify Purchaser for any such withholdings or
deductions of taxes, other than (i) any taxes imposed on or measured by net
income (however denominated), franchise taxes, or branch profits taxes, or (ii)
any backup withholding taxes (“Indemnified Taxes”). If any deduction or
withholding for Indemnified Taxes is required by law, Seller shall pay to
Purchaser such additional amount as necessary to ensure that the net amount
actually received by Purchaser equals the full amount Purchaser should have
received had no such deduction or withholding been required. Further, Sellers
will indemnify Purchaser for any stamp duty or any similar tax or duty on
documents or the transfer of title to property arising in the context of this
Agreement which has not been paid by Sellers. Amounts due hereunder shall accrue
interest at the Delinquent Rate.
(d)    UCC. The rights granted to Purchaser hereunder are in addition to all
other rights and remedies afforded to Purchaser as a buyer under the UCC or
other applicable law.
7.    RETAINED OBLIGATIONS. Purchaser shall have no responsibility for, or have
any liability with respect to, the performance of any Contract, nor shall
Purchaser have any obligation to intervene in any commercial dispute arising out
of the performance of any Contract. All obligations of Sellers under each
Contract, including all representations and warranty obligations, all servicing
obligations, all maintenance obligations, and all delivery, transport and
insurance obligations, shall be retained by Sellers

14

--------------------------------------------------------------------------------



(the “Retained Obligations”). Neither any claim that Sellers may have against
any Account Debtor or any other Person, nor the failure of an Account Debtor to
fulfill its obligations under the applicable Contracts, shall affect the
obligations of Sellers and Seller Representative as Servicer to perform its
obligations and make payments hereunder, and none of such events or
circumstances shall be used as a defense or as set-off, counterclaim or
cross-complaint as against the performance or payment of any of Sellers’ or
Servicer’s obligations hereunder.
8.    COSTS AND EXPENSES; DELINQUENT RATE.
(a)    Sellers shall reimburse Purchaser for all reasonable costs (including
reasonable attorneys’ fees and expenses) that Purchaser incurs in connection
with the preparation and negotiation of this Agreement, any amendments hereto
and the administration, preservation of rights and enforcement hereof including
the reasonable costs of field exams to the extent provided in Section 2(f)
hereof.
(b)    Any fees, expenses, indemnity, Repurchase Price or other amounts payable
by Sellers to Purchaser in connection with this Agreement shall be payable
within ten (10) Business Days, after which any such amounts shall bear interest
each day from the date due until paid in full at the Delinquent Rate, whether
before or after judgment. Such interest shall be payable on demand. Fees are
deemed payable on the date or dates set forth herein; expenses, indemnity, or
other amounts payable by Sellers to Purchaser are due thirty (30) days after
receipt by Seller Representative of written demand therefor.
9.    GENERAL PAYMENTS.
(a)    All amounts payable by Sellers to Purchaser under this Agreement shall be
paid in full, free and clear of all deductions, set-off or withholdings
whatsoever except only as may be required by law, and shall be paid on the date
such amount is due by not later than 3:00 p.m. (New York City time) to the
account of Purchaser notified to Seller Representative from time to time. All
payments to be made hereunder or in respect of a Purchased Receivable shall be
in USD. Any amounts that would fall due for payment on a day other than a
Business Day shall be payable on the succeeding Business Day. All interest
amounts calculated on a per annum basis hereunder are calculated on the basis of
a year of three hundred sixty (360) days.
(b)    Purchaser shall treat each sale of Purchased Receivables hereunder as a
sale for federal and state income tax, reporting and accounting purposes.
10.    LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT (INCLUDING
LOST PROFITS OR LOSS OF BUSINESS) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
11.    NOTICES. Unless otherwise provided herein, any notice, request or other
communication which either Party may be required or may desire to give to the
other Party under any provision of this Agreement shall be in writing and sent
by electronic facsimile transmission, hand delivery or first class mail,
certified or registered and postage prepaid, and shall be deemed to have been
given or made when transmitted with receipt confirmed in the case of electronic
facsimile transmission, when received if sent by hand delivery or five (5) days
after deposit in the mail if mailed, and in each case addressed to Purchaser,
Sellers or the Servicer as set forth below. Any Party hereto may change the
address to which all notices, requests and other communications are to be sent
to it by giving written notice of such address change to the other Party in

15

--------------------------------------------------------------------------------



conformity with this paragraph, but such change shall not be effective until
notice of such change has been received by the other Party.
If to any Seller
or Servicer:        c/o Wolverine World Wide, Inc.
9341 Courtland Drive N.E.
Rockford, Michigan 49351
Attention: Don Grimes, Senior Vice President,
Chief Financial Officer and Treasurer


with a copy to (which shall not constitute notice hereunder):     
            
Wolverine World Wide, Inc.
9341 Courtland Drive N.E.
Rockford, Michigan 49351                
Attention: Brendon Gibbons, General Counsel and Secretary




If to Purchaser:        HSBC Bank, USA, N.A.    
452 Fifth Avenue, 4th Floor
New York, New York 10018
Attention: Regional Head, Receivables Finance


with a copy to (which copy shall not constitute notice hereunder):


HSBC Bank, USA, N.A.    
452 Fifth Avenue, 7th Floor
New York, New York 10018
Attention: Legal, Receivables Finance


Each Party agrees that the other Party may presume the authenticity,
genuineness, accuracy, completeness and due execution of any email or fax
communication bearing a facsimile or scanned signature resembling a signature of
an authorized Person of such Party without further verification or inquiry by
the other Party. Notwithstanding the foregoing, the Party receiving such
notification in its sole discretion may elect not to act or rely upon such a
communication and shall be entitled (but not obligated) to make inquiries or
require further action by the Party sending such notification to authenticate
any such communication.
12.    SURVIVAL. Notwithstanding the occurrence of the Purchase Termination
Date, (a) all covenants, representations and warranties made herein shall
continue in full force and effect until the Agreement Termination Date; and (b)
Sellers’ and Servicer’s obligations to indemnify Purchaser with respect to the
expenses, damages, losses, costs, liabilities and other obligations shall
survive until the later of (i) all applicable statute of limitations periods
with respect to actions that may be brought against Purchaser or any other
Indemnified Party have run and (ii) 365 days following the entry of a final
non-appealable order of a court of competent jurisdiction with respect to
actions brought against Purchaser or any other Indemnified Party that were
initiated prior to the end of the applicable statute of limitations for such
actions.
13.    GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL; ETC.

16

--------------------------------------------------------------------------------



(a)    This Agreement shall be governed by the laws of the State of New York,
without giving effect to conflict of laws principles that would require the
application of the law of any other jurisdiction.
(b)    Each of the Parties irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States sitting in the Borough of Manhattan, New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment. Each of the Parties hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. A final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the Parties irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court located in the Borough of Manhattan. Each of
the Parties hereby irrevocably waives, to the fullest extent permitted by law,
the defense of inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    EACH OF THE PARTIES IRREVOCABLY WAIVES ANY RIGHT THAT SUCH PERSON MAY
HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
14.    GENERAL PROVISIONS.
(a)    This Agreement represents the final agreement of the Parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements with respect to such subject matter. No provision
of this Agreement may be amended or waived except by a writing signed by the
Parties.
(b)    This Agreement shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the Parties; provided, however, that
other than any assignment under or relating to the Credit Facility, neither any
Seller nor Servicer may assign any of its rights or obligations hereunder to an
entity that is not an Affiliate of a Seller without Purchaser’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.
Purchaser shall have the right without the consent of or notice to any Seller or
Servicer to sell, transfer, negotiate or grant participations (a “Participation”
and each holder of a Participation, a “Participant”) in all or any part of, or
any interest in, Purchaser’s obligations, rights and benefits hereunder upon
notice to Seller Representative; provided, however, that Purchaser (or any of
its assignees) shall not be entitled to make any such transfer to any Person
that is not a U.S. Person. Notwithstanding the sale of a Participation to a
Participant by a Purchaser, (i) Purchaser’s obligations under this Agreement
shall remain unchanged, (ii) Purchaser shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Sellers, Servicer and Seller Representation shall continue to deal solely and
directly with Purchaser in connection with Purchaser’s rights and obligations
under this Agreement.
(c)    Each provision of this Agreement shall be severable from every other
provision hereof for the purpose of determining the legal enforceability of any
specific provision. This Agreement may be executed in any number of counterparts
and by different Parties on separate counterparts, each of

17

--------------------------------------------------------------------------------



which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same agreement.
(d)    (i)    Each Seller acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
Sellers or one or more of their affiliates (in connection with this Agreement or
otherwise) by Purchaser or its subsidiaries.
(ii)    Purchaser agrees to keep confidential all non-public information
provided to it by any Seller, pursuant to or in connection with this Agreement
that is designated by the provider thereof as confidential; provided that
nothing herein shall prevent the Purchaser from disclosing any such information
(a) to any of its Affiliates, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective transferee or
Participant (or any professional advisor to such transferee or Participant), (c)
to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, in each case, who are
instructed to comply with the confidentiality provisions herein, (d) upon the
request or demand of any governmental authority, (e) in response to any order of
any court or other governmental authority or as may otherwise be required
pursuant to any requirement of law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about Purchaser’s investment portfolio in connection with
ratings issued with respect to Purchaser, or (i) in connection with the exercise
of any remedy hereunder or under any other document or agreement executed or
delivered in connection with this Agreement (the “Purchase Documents”), or (j)
if agreed in writing by Seller Representative in its sole discretion, to any
other Person.
(iii)    Purchaser acknowledges that information furnished to it pursuant to
this Agreement or the other Purchase Documents may include material non-public
information concerning the Sellers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
(iv)    The obligations under this paragraph (d) shall terminate on the date
which is seven (7) years from the date of this Agreement first set forth above
(the “Confidentiality Termination Date”). Following the Confidentiality
Termination Date, Purchaser shall, in its sole determination, either return
Confidential Information of the Sellers to Seller Representative, unless
otherwise required by applicable law to maintain, or confirm to Seller
Representative that it has destroyed any Confidential Information in accordance
with its document retention policy, unless otherwise required by applicable law
to maintain.
15.    Joint and Several Liability; Appointment of Seller Representative.
(a)    Joint and Several Liability. Each Seller agrees that each reference to
"Sellers" in this Agreement shall be deemed to refer to each such Seller,
jointly and severally with the other Sellers. Each Seller (i) shall be jointly
and severally liable for the obligations, duties and covenants of each other
Seller under this Agreement and the acts and omissions of each other such Seller
including, without limitation, under Section 6 hereof, and (ii) jointly and
severally makes each representation and warranty for itself and each other such
Seller under this Agreement. Notwithstanding the foregoing, if, in any action to
enforce amounts payable by any Seller or any proceeding to allow or adjudicate a
claim hereunder, a court of competent jurisdiction determines that enforcement
of the joint and several obligations of all of Sellers

18

--------------------------------------------------------------------------------



against such Seller for the full amount of such amounts is not lawful under, or
would be subject to avoidance under Section 548 of the United States Bankruptcy
Code or any applicable provision of Federal or state law, the liability of such
Seller hereunder shall be limited to the maximum amount lawful and not subject
to avoidance under such law.
(b)    Appointment of Seller Representative.
(i)    Each Seller hereby appoints Wolverine (in such capacity, the "Seller
Representative") as its representative under this Agreement and agreements and
documents entered into or executed and delivered by or on behalf of any Seller
in connection herewith, and each Seller irrevocably authorizes Seller
Representative to act as the representative of such Seller with the rights and
duties set forth herein. Wolverine agrees to act as Seller Representative upon
the conditions contained in this Section 15(b).
(ii)    Each Seller hereby appoints Seller Representative as its agent for the
purpose of receiving all payments to be made to such Seller hereunder, at which
time Seller Representative hereby agrees to promptly disburse such payments to
the appropriate Seller. Neither Purchaser, nor any of its officers, directors,
agents or employees, shall be liable to Seller Representative or any Seller for
the failure by Seller Representative to make distributions hereunder (including,
without limitation, in connection with the payment of the Purchase Price for any
Purchased Receivables) or any other action taken or omitted to be taken by
Seller Representative or Sellers pursuant to this Section 15(b).
(iii)    Each Seller shall promptly notify Seller Representative of the
occurrence of any Event of Repurchase hereunder. In the event that Seller
Representative is aware of any Event of Repurchase or receives such a notice,
Seller Representative shall give prompt notice thereof to Purchaser. Any notice
provided to Seller Representative hereunder shall constitute notice to each
Seller on the date received by Seller Representative.
(iv)    Upon the prior written consent of Purchaser, Seller Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Seller Representative acceptable to Purchaser.
(v)    Sellers hereby empower and authorize Seller Representative, on behalf of
Sellers, to execute and deliver to Purchaser each Purchase Request and any
amendment, restatement, supplement or modification to such Purchase Request and
all agreements, certificates, documents, or instruments related to or in
connection with this Agreement as shall be necessary or appropriate to effect
the purposes of this Agreement. Further, each Seller agrees that Seller
Representative is empowered to make representations and warranties in connection
with this Agreement or the Purchase Request on behalf of the applicable Seller;
it being agreed that such representations and warranties made by Seller
Representative on behalf of any Seller shall be binding on such Seller and shall
be effective as if such representations and warranties were made directly by
such Seller. Each Seller agrees that any action taken by Seller Representative
in accordance with the terms of this Agreement or the other agreements executed
or delivered in connection therewith, and the exercise by Seller Representative
of its powers set forth therein or herein, together with such other powers that
are reasonably incidental thereto, shall be binding upon all of Sellers.
(vi)    Each Seller hereby agrees that such Seller shall furnish promptly to
Seller Representative all information required hereunder or requested by Seller
Representative on which Seller Representative shall rely to prepare the Purchase
Request, any amendment, restatement, supplement or modification to the Purchase
Request, make representations and warranties and prepare or deliver other

19

--------------------------------------------------------------------------------



documents that are required to be prepared or delivered pursuant to the
provisions of this Agreement or the Purchase Request.
(vii)    Each Seller acknowledges that, together with each other Seller, it is
part of an affiliated common enterprise in which any financial accommodations
extended to any one Seller will result in direct and substantial economic
benefit to each other Seller, and each Seller will likewise benefit from the
economies of scale associated with the Sellers, as a group, obtaining financial
accommodations and the ability to effect sales of Receivables on a collective
basis.
(viii)    The handling of this Agreement as a co-seller facility with a Seller
Representative in the manner set forth in this Agreement is solely an
accommodation to Sellers and at their request. Sellers' agree that in the
absence of gross negligence or willful misconduct (as determined by a final and
nonappealable decision of a court of competent jurisdiction) Purchaser shall not
incur any liability whatsoever to Sellers or any other Person as a result of
Purchaser’s dealing with Seller Representative as representative of the Sellers
in accordance with this Section 15.





20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
WOLVERINE WORLD WIDE, INC., as Seller Representative, a Seller and initial
Servicer




By:_/s/ Donald T. Grimes_____________________
Name:    Donald T. Grimes
Title:    Senior Vice President, Chief Financial Officer
    and Treasurer




WOLVERINE OUTDOORS, INC.




By:_/s/ Donald T. Grimes_____________________
Name:    Donald T. Grimes
Title:    Vice President and Treasurer




SEBAGO USA LLC




By:_/s/ Donald T. Grimes_____________________
Name:    Donald T. Grimes
Title:    Vice President and Treasurer




SAUCONY, INC.




By:_/s/ Donald T. Grimes_____________________
Name:    Donald T. Grimes
Title:    Vice President and Treasurer




SPERRY TOP-SIDER, LLC




By:_/s/ Donald T. Grimes_____________________
Name:    Donald T. Grimes
Title:    Vice President and Treasurer




KEDS, LLC




By:_/s/ Donald T. Grimes_____________________

[Signature Page to Receivables Purchase Agreement]

--------------------------------------------------------------------------------



Name:    Donald T. Grimes
Title:    Vice President and Treasurer
STRIDE RITE CHILDREN’S GROUP, LLC




By:_/s/ Donald T. Grimes________________
Name:    Donald T. Grimes
Title:    Vice President and Treasurer




HSBC Bank USA, N.A., as Purchaser




By:_/s/ Kirk Bryans______________________
Name:    Kirk Bryans
Title:    Sr. Vice President







[Signature Page to Receivables Purchase Agreement]

--------------------------------------------------------------------------------




Schedule 1
Sellers
Seller
Jurisdiction
Wolverine World Wide, Inc.
Delaware
Wolverine Outdoors, Inc.
Michigan
Sebago USA LLC
Delaware
Saucony, Inc.
Massachusetts
Sperry Top-Sider, LLC
Massachusetts
Keds, LLC
Massachusetts
Stride Rite Children’s Group, LLC
Massachusetts










Schedule 1

--------------------------------------------------------------------------------




Schedule 2
Seller Information Schedule
Actual Name, as reflected in the attached organizational documents (i.e.,
certified copy of the Articles of Organization):
Wolverine World Wide, Inc. (Delaware)
Wolverine Outdoors, Inc. (Michigan)
Sebago USA LLC (Delaware)
Saucony, Inc. (Massachusetts)
Sperry Top-Sider, LLC (Massachusetts)
Keds, LLC (Massachusetts)
Stride Rite Children’s Group, LLC (Massachusetts)


Trade Name(s) (if any): None.
Type and Jurisdiction of Organization:
See above for each Seller
Address of Place of Business (if only one) or Chief Executive Office (if more
than one place of business):
9341 Courtland Drive N.E., Rockford, Michigan 49351







Schedule 2

--------------------------------------------------------------------------------




Exhibit A
Definitions
“Account Debtor”: The meaning set forth in the recitals hereto.
“Account Debtor Insolvency Event”: With respect to any Account Debtor, (a) such
Account Debtor shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (b) any proceeding shall be
instituted by or against such Account Debtor seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or (c) such Account Debtor shall
take any action to authorize any of the actions set forth in the preceding
clauses (a) or (b).
“Adjustment Percentage”: Ninety (90%) percent.
“Affiliate”: With respect to any Person, each officer, director, general partner
or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purpose of this definition, “control” means the possession of either
(a) the power to vote, or the beneficial ownership of, 5% or more of the equity
interests having ordinary voting power for the election of directors of such
Person or (b) the power to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.
“Agreement”: The meaning set forth in the first paragraph of the agreement to
which this Exhibit is attached.
“Agreement Termination Date”: The earlier of (a) the date on which all amounts
owing to Purchaser under all Purchased Receivables have been paid in full in
cash to Purchaser and (b) three (3) years after the later of (x) the last
Purchase Date and (y) the last Deemed Paid Date on which Purchaser became
obligated to pay the Deferred Purchase Price with respect to a Purchased
Receivable.
“Anticipated Payment Date”: For any invoice, the date arrived at by adding the
Buffer Period to the applicable Invoice Due Date.
“Approved Account Debtors”: The meaning set forth in the recitals hereto.
“Buffer Period”: The number of days (if any) as agreed upon in good faith by
Seller Representative and Purchaser for each Account Debtor. The Buffer Period
with respect to any Account Debtor may be adjusted from time to time
prospectively to such number of days as shall be agreed upon in good faith by
Seller Representative and Purchaser based on the payment history of such Account
Debtor.
“Business Day”: Any day that is not a Saturday, Sunday or other day on which
banks in New York City are required or permitted to close.
“Collection Account”: The account of Seller Representative at JPM, Account
#663216005, ABA #0210-00021, CHIPS ABA No. 0710-00013, which account shall be
designated to receive amounts owing

Exhibit A-1

--------------------------------------------------------------------------------




with respect to the Purchased Receivables and which account shall at all times
be subject to a deposit account control agreement as provided in Section
2(d)(viii)(H), or such other deposit account identified in writing by Seller
Representative and agreed to in writing by Purchaser from time to time.
“Collections”: With respect to any Purchased Receivable, all proceeds thereof.
“Contracts”: The meaning set forth in Section 5(a)(i) hereof.
“Credit Facility”: The Credit Agreement dated as of July 31, 2012, as amended
and restated as of October 10, 2013, by and between Wolverine, JPMorgan Chase
Bank, N.A., as administrative agent and the lender and agent parties thereto,
and all Loan Documents (as defined therein), in each case as amended, restated,
supplemented, refinanced or replaced from time to time.
“Credit Facility Liens”: Liens granted under, or securing obligations with
respect to, the Credit Facility.
“Deemed Paid Date”: The meaning set forth in Section 2(e) hereof.
“Deferred Purchase Price”: The meaning set forth in Section 2(e) hereof.
“Delinquent Rate”: A rate of interest equal to three percent (3%) per annum plus
the Discount Margin.
“Dilution”: All actual and potential offsets to a Receivable that are not
Disputes, including, without limitation, Permitted Early Payment Discounts,
discounts and allowances resulting from other incentive programs offered by a
Seller and other discounts, deductions, write-offs, credits, returns and
allowances, billing errors and counterclaims.
“Discount Margin”: A rate equal LIBOR plus 1.30% per annum.
“Dispute”: Any dispute of any kind relating to one or more Purchased
Receivables, regardless of whether the same (i) is in an amount greater than,
equal to or less than the applicable Purchased Receivable(s), or (ii) has merit,
so long as it relates to a commercial disagreement or raises an issue related to
such Purchased Receivable(s), such as price, invoice terms or quantity, quality,
delivery terms or the late delivery of goods.
“Effective Date”: The meaning set forth in the preamble to this Agreement.
“Eligible Receivable”: A Receivable that satisfies each of the following
conditions to the satisfaction of Purchaser:
(i) is generated by a Seller in the ordinary course of its business from sale of
goods or the provision of services to an Account Debtor under a duly authorized
Contract that is in full force and effect and that is a legal, valid and binding
obligation of such Seller and the related Account Debtor, enforceable against
such Person in accordance with its terms, subject, as to enforcement of such
Account Debtor’s payment obligation, to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and equitable principles,

Exhibit A-2

--------------------------------------------------------------------------------




(ii) such sale of goods or provision of services to the applicable Account
Debtor have been fully delivered or performed by the Seller,
(iii) that by its terms has an Invoice Due Date that is no more than ninety (90)
days from the original invoice date and such Invoice Due Date has not occurred,
(iv) that is owned by a Seller, free and clear of all liens, encumbrances and
security interests of any Person (other than Credit Facility Liens, which shall
be released contemporaneously upon the purchase of each Purchased Receivable by
Purchaser),
(v) that is freely assignable without the consent of any Person, including the
applicable Account Debtor,
(vi) for which no default or event of default (howsoever defined) exists under
the applicable Contract between a Seller and the applicable Account Debtor,
(vii) which is not subject to any Dispute,
(viii) which together with all other Purchased Receivables due from such Account
Debtor, does not cause the aggregate amount of such Purchased Receivable arising
from sales to such Account Debtor to exceed the credit limit set by Purchaser
from time to time in its sole discretion,
(ix) with respect to which no covenant, representation or warranty contained in
this Agreement has been breached in any material respect or is not true in any
material respect,
(x) that constitutes an account or a payment intangible as defined in the UCC
and is not evidenced by instruments or chattel paper, and
(xi) with respect to Proposed Receivables due from any Account Debtor, after
giving effect to the purchase of such Proposed Receivables by Purchaser
hereunder, the aggregate amount of Purchased Receivables due from such Account
Debtor does not exceed 40% of the aggregate amount of Purchased Receivables due
from all Account Debtors.
“Event of Default”: Shall mean any of the events below:
(i) Seller Representative or Sellers fail to pay any Repurchase Price or any
other amounts to Purchaser when due and payable;
(ii) any representation or warranty (except for a representation and warranty
the breach of which triggers a Repurchase Event) made by any Seller or Seller
Representative to Purchaser in or in connection with this Agreement shall be
false or misleading in any material respect;
(iii) an Insolvency Event occurs with respect to any Seller; or
(iv)    any other breach of, or failure to perform under, this Agreement and
such failure is not cured within thirty (30) days following Seller
Representative’s receipt of written notice of such failure from Purchaser.
“Event of Repurchase”: The meaning set forth in Section 6(a) hereof.

Exhibit A-3

--------------------------------------------------------------------------------




“Excess Dilution”: Shall mean, in the case of any group of Purchased Receivables
on which payments have been received from the Account Debtors and accepted as
payment in full by the applicable Seller, the amount, if any, by which such
payments are less than the greater of (i) ninety percent (90%) of the Net
Invoice Amount thereof (as adjusted to reflect any portion of such Purchased
Receivables previously repurchased), or (ii) (a) the Net Invoice Amount thereof
(as adjusted to reflect any portion of such Purchased Receivables previously
repurchased) less (b) the Deferred Purchase Price (determined without deducting
any Dilution), in each case as a result of the Account Debtors taking advantage
of Permitted Early Payment Discounts and other forms of Dilution occurring with
respect to such Purchased Receivables.
“Facility Amount”: Up to USD200,000,000.00.
“Indemnified Amounts”: The meaning set forth in Section 6(b) hereof.
“Indemnified Party”: The meaning set forth in Section 6(b) hereof.
“Indemnified Taxes”: The meaning set forth in Section 6(c) hereof.
“Insolvency Event”: With respect to any Person, such Person shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against such Person
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this definition; provided, that in the case of
the inability of a Person to pay its debts as such debts become due arising by
reason of currency restrictions or foreign political restrictions or regulations
beyond the control of Sellers or such Person, such event shall not be deemed an
“Insolvency Event” hereunder.
“Invoice Due Date”: With respect to a Purchased Receivable, the last date
identified for timely payment in the applicable original invoice.
“JPM”: JPMorgan Chase Bank, N.A.
“LIBOR”: shall mean the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other successor thereto which takes
over administration of such rate) appearing on Bloomberg Page BBAM1 screen (or
on any successor or substitute page of such Bloomberg screen providing rate
quotations comparable to those currently provided on such page of such Bloomberg
screen, as determined by the HSBC Bank USA, N.A. from time to time for purposes
of providing quotations of interest rates applicable to United States Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the Purchase Date, as the rate for the offering
of United States Dollar deposits for a 30-day interest period.
“Material Adverse Change”: An event that results or could likely result in (a) a
material adverse change in (i) the business condition (financial or otherwise),
operations, performance or properties of Wolverine, on a consolidated basis, or
(ii) the ability of the Sellers, taken as a whole, to fulfill their obligations

Exhibit A-4

--------------------------------------------------------------------------------




hereunder, or (b) the impairment of the validity or enforceability of, or the
rights, remedies or benefits available to, Purchaser under this Agreement.
“Net Invoice Amount”: The amount shown on the original invoice for the
applicable Purchased Receivable as the total amount payable by the applicable
Account Debtor, which amount shall be net of any discounts, credits or other
allowances identified with specificity on such original invoice.
“OFAC”: The meaning set forth in the definition of “Sanctioned Country”.
“Organization Documents”: Means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement, or the equivalent
thereof; and (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable governmental authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, or any equivalent thereof.
“Outstanding Account Debtor Purchase Amount”: As of the date of determination,
an amount equal to (i) the aggregate amount paid by Purchaser to Sellers in
respect of Purchased Receivables of a particular Account Debtor, minus (ii) the
aggregate amount of all Collections with respect to such Purchased Receivables
actually deposited into the Collection Account.
“Outstanding Aggregate Purchase Amount”: As of the date of determination, an
amount equal the Outstanding Account Debtor Purchase Amount for all Account
Debtors.
“Payment Reconciliation”: The meaning set forth in Section 5(c) hereof.
“Permitted Early Payment Discount”: The meaning set forth in Section 3(a)(ii)
hereof.
“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, limited partnership, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
“Proposed Receivables”: With respect to any Purchase Date, the Eligible
Receivables proposed by Seller Representative to Purchaser for purchase
hereunder and described in a Purchase Request to be purchased on such Purchase
Date.
“Purchase Date”: Each date on which Purchaser pays to the Seller Representative
for the benefit of the applicable Seller or Sellers the first installment of
Purchase Price of the Eligible Receivables identified in a Purchase Request
pursuant to Section 2(e)(i).
“Purchase Price”: The meaning set forth in Section 2(e) hereof.
“Purchase Request”: The meaning set forth in Section 2(a) hereof.
“Purchase Sublimit”: With respect to any Account Debtor, the dollar amount as
agreed upon by Seller Representative and Purchaser with respect to such Account
Debtor.

Exhibit A-5

--------------------------------------------------------------------------------




“Purchase Termination Date”: The date on which this Agreement terminates
pursuant to Section 2(c) hereof.
“Purchased Receivables”: The meaning set forth in Section 2(a) hereof.
“Purchaser”: The meaning set forth in the preamble hereto.
“Purchaser’s Account”: The account maintained in the name of Purchaser at HSBC
Bank US, N.A. with Account #713011718, Federal ABA #021001088, CHIPS ABA No
0108, and SWIFT Code: MRMDUS33.
“Recapture Amount”: the sum of (i) any amount of the Deferred Purchase Price
paid by Purchaser to Sellers in respect of a Purchased Receivable which is
thereafter determined to have been the subject of a Dispute; and (ii) interest
at the rate of the Discount Margin on any amounts paid by Purchaser to Sellers
as the Purchase Price of a Purchased Receivable that Sellers are thereafter
obligated to repay to Purchaser under Section 6 hereof, computed from the
Anticipated Payment Date to the date that such amounts are repaid by the Sellers
to the Purchaser.
“Receivables”: Any indebtedness or other payment obligation owing to a Seller by
any Account Debtor (whether constituting an account or payment intangible),
including any right to payment of interest or finance charges and other
obligations of such Account Debtor with respect thereto, arising out of a
Seller’s sale and delivery of goods or a Seller’s sale and provision of
services.
“Repurchase Date”: The meaning set forth in Section 6 hereof.
“Repurchase Price”: The meaning set forth in Section 6 hereof.
“Retained Obligations”: The meaning set forth in Section 7 hereof.
“Sanctioned Country”: A country that is the subject of country-wide or territory
wide economic or trade sanctions administered by the US Treasury Department's
Office of Foreign Assets Control (“OFAC”).
“Sanctioned Person”: Any of the following currently or in the future:  (i) an
entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to the
European Union financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; (ii) any entity or
individual located in or organized under the laws of any Sanctioned Country to
the extent that the entity or individual is subject to sanctions under Sanctions
Laws and (iii) any entity or individual otherwise a subject of sanctions under
Sanctions Laws.
“Sanctions Laws”: The sanctions laws, regulations, and rules promulgated or
administered by OFAC and the U.S. Department of State, including any enabling
legislation or Executive Order related thereto, as amended from time to time;
the sanctions and other restrictive measures applied by the European Union in
pursuit of the Common Foreign and Security Policy objectives set out in the
Treaty on European Union; and any similar sanctions laws as may be enacted from
time to time in the future by the U.S., the European Union (and any of its
member states), or the Security Council or any other legislative body of the
United Nations.
“Seller” or “Sellers”: The meaning set forth in the preamble.
“Seller Representative”: The meaning set forth in Section 15(b) hereof.

Exhibit A-6

--------------------------------------------------------------------------------




“Seller Representative’s Operating Account”: The Seller Representative’s
operating account maintained at JPM with Account #404553, Federal ABA
#021000021, CHIPS ABA No. 072000326, and SWIFT Code: CHASUS33.
“Servicer”: The meaning set forth in Section 5(a) hereof.
“Servicer Event of Default” Shall mean the occurrence of any of the events set
forth below:
(i)     an Insolvency Event occurs with respect to Servicer;
(ii)     Servicer fails to remit Collections and other amounts to the
Purchaser’s Account in accordance with Section 5(b)(ii);
(iii)     Servicer fails to deliver a Payment Reconciliation or perform any of
its other duties when and as required under Section 5(c) and such failure is not
cured within two (2) Business Days;
(iv)     a breach of the Servicer’s representations and warranties in any
material respect (but excluding any representations and warranties made in its
capacity as a Seller) under this Agreement; or
(v)     Servicer breaches or fails to perform any of its other duties or
obligations set forth in the Agreement (except as otherwise provided in clauses
(i), (ii), (iii) and (iv) above) and such failure is not cured within ten (10)
calendar days following Servicer’s receipt of written notice of such failure
from Purchaser.
“Term”: The period of time during which this Agreement shall be in effect,
determined as provided in Section 2(c) hereof.
“UCC”: The Uniform Commercial Code in effect in the State of New York from time
to time.
“USD”: United States Dollars, the lawful currency of the United States of
America.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“Wolverine”: As defined in the preamble to this Agreement.





Exhibit A-7

--------------------------------------------------------------------------------




Exhibit B
Form of Purchase Request
[date]
HSBC Bank USA, N.A.
452 Fifth Avenue
New York, New York 10018


Reference is hereby made to that certain Receivable Purchase Agreement, dated as
of December 22, 2014, by and among Wolverine World Wide, Inc., (“Wolverine” or
“Seller Representative”), each of the parties signatory thereto as Sellers (each
a “Seller” and collectively the “Sellers”), and HSBC Bank USA, N.A.
(“Purchaser”) (as it may be amended, modified or supplemented from time to time,
the “Agreement”; capitalized terms not otherwise defined herein shall have the
meanings set forth in the Agreement).
Pursuant to the terms of the Agreement, Seller Representative hereby requests
that Purchaser purchase from Sellers the Proposed Receivables listed herein with
an aggregate Net Invoice Amount of USD[___________].
Seller Representative represents and warrants that as of the date hereof and on
the Purchase Date:
1.Following the purchase of the Proposed Receivables set forth in this Purchase
Request, (A) the Outstanding Aggregate Purchase Amount does not exceed
USD[____________] and (B) the Outstanding Account Debtor Purchase Amount with
respect to the Purchased Receivables (assuming the Proposed Receivables
constitute Purchased Receivables) payable by any Account Debtor does not exceed
the sublimit established by Purchaser for such Account Debtor;
2.    Each Seller’s representations and warranties set forth in the Agreement
are true and correct in all material respects;
3.    The conditions precedent for purchase set forth in Section 2(d) of the
Agreement have been satisfied;
4.    No Event of Repurchase exists on such Purchase Date except for repurchases
being effectuated on the date hereof by setoff by Purchaser against the Purchase
Price for the Proposed Receivables; and
5.    There has not been any Material Adverse Change since December 28, 2013.
6.    Set forth below is the applicable invoice related to the Proposed
Receivables offered for sale by Sellers to Purchaser based on the Approved
Account Debtor(s), including Account Debtor’s legal name, address, the purchase
order number(s) and the invoice number(s), the stated amount of the invoice(s),
the Net Invoice Amount of the invoice(s), the date and term of the invoice(s),
the Invoice Due Date for such invoice(s):
[_____________________________________________________________________________]

Exhibit B-8

--------------------------------------------------------------------------------




[___________________________________________________________________________]
[_____________________________________________________________________________]
Upon payment of the first installment of the Purchase Price, Purchaser hereby
purchases, and Seller hereby sells, all of such Seller’s right, title and
interest (but none of such Seller’s Retained Obligations) with respect to the
Proposed Receivables on the attached Exhibit as of the date of payment of the
first installment of the Purchase Price, and the Proposed Receivables shall
become Purchased Receivables in the manner set forth in the Agreement.
__________________




By:______________________________________
Name:    
Title:    







Exhibit B-9

--------------------------------------------------------------------------------




Exhibit C
Form of Incumbency Certificate/Certified Resolutions
CERTIFICATE




Organization Name: ________________________
State Where Organized: _________________
Type of Organization:     _________________


I, the undersigned, DO HEREBY CERTIFY that I am an officer of, and authorized to
certify on behalf of, the above named organization (the “Organization”), that I
am the keeper of the minutes and records of the Organization in the United
States, and that as of the date of this Certificate:
1.    Each of the persons named below has been duly elected or appointed to the
office of the Organization and presently holds the office in the Organization
set forth next to such person’s name, and next to the specification of the
office held by each such person is a true and genuine specimen of such person’s
signature:
NAME
TITLE
SIGNATURE
 
 
 
 
___________________________
____________________________
 
___________________________
____________________________
 
 
 

    
2.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of the Organizational Documents of the Organization
as in effect on the date hereof;
3.    Attached hereto as Exhibit C is a true, correct and complete copy of the
Certificate of Good Standing issued by the Secretary of State of the State of
____________;
4.    The following is a true, correct and complete copy of certain resolutions
of the Organization, which resolutions were duly adopted by the [Board of
Directors] [note that certain Sellers are LLCs] and have not been amended,
modified or rescinded since their adoption and remain in full force and effect:
RESOLUTIONS
[WHEREAS, the Board must approve the sale of any asset in an amount exceeding
$10 million; and]
WHEREAS, it is desirable that [Seller] (the “Company”) be able to sell accounts
receivable owing to the Company by various debtors (the “Receivables”) to HSBC
Bank USA, N.A. or to any agent of any of the foregoing (collectively, the
“Receivables Purchaser”) pursuant to a Receivables Purchase Agreement between
the Company, as seller and initial servicer, and the Receivables Purchaser (the
“Purchase Agreement”); and

Exhibit C-1

--------------------------------------------------------------------------------




WHEREAS, it is desirable for the Company to execute the Purchase Agreement and
to execute such other documents (collectively, the “Transaction Documents”)
relating to the Purchase Agreement which are necessary or advisable thereunder.
NOW, THEREFORE, BE IT RESOLVED, that each of the Transaction Documents are
hereby authorized and approved; and it is further
RESOLVED, that the Chief Executive Officer and President; Senior Vice President,
Chief Financial Officer and Treasurer; and Vice President General Counsel and
Secretary(each, an “Authorized Officer”), acting singly, is hereby authorized to
execute and deliver to the Receivables Purchaser, on behalf of the Company, the
Transaction Documents, in such form and substance as such Authorized Officer
shall approve, such approval to be conclusively evidenced by the execution and
delivery of said Transaction Documents to the Receivables Purchaser, as
applicable, by any Authorized Officer; and be it further
RESOLVED, that any Authorized Officer, acting singly, is hereby authorized to
execute and deliver to the Receivables Purchaser, as applicable, such
amendments, restatements or supplements of or schedules to the Transaction
Documents as such Authorized Officer shall approve, such approval to be
conclusively evidenced by the execution and delivery of said amendment,
restatement, supplement or schedule to the Receivables Purchaser, as applicable,
by any Authorized Officer; and be it further
RESOLVED, that any Authorized Officer, acting singly, or any employee of the
Company designated by said Authorized Officer, acting singly, is hereby
authorized to sell any Receivable to the Receivable Purchaser and to execute and
deliver to the Receivables Purchaser, on behalf of the Company, any assignments
or other agreements or documents of any type which, in the reasonable opinion of
the Receivables Purchaser, are necessary to vest title to the Receivables in the
Receivables Purchaser; and be it further
RESOLVED, that any Authorized Officer of the Company, acting singly, is hereby
authorized to execute and deliver to the Receivables Purchaser such documents
and to do all acts deemed advisable or necessary by any such officer, employee
or agent of the Company, in order for the Company to carry out and perform the
Transaction Documents and effect the foregoing resolutions, such performance or
execution by such officer, employee or agent to be conclusive evidence of the
approval by such officer, employee or agent of such act or document; and be it
further
RESOLVED, that all acts authorized by each of the foregoing resolutions taken
heretofore by any Authorized Officer or person authorized therein are hereby
ratified, authorized and approved as the authorized acts of the Company; and be
it further
RESOLVED, that each of the foregoing resolutions shall continue in full force
until express written notice of its rescission or modification has been received
by the Receivables Purchaser, but if the authority contained in any of them
should be revoked or terminated by operation of law without such notice and
without Receivables Purchaser having knowledge of such revocation or
termination, it is resolved and hereby agreed for the purpose of inducing the
Receivables Purchaser to act thereunder that the Receivables Purchaser shall be
saved harmless from any loss suffered or liability incurred by it in so acting
after such revocation or termination without such notice; and be it further
RESOLVED, that these resolutions are in addition to and not by way of limitation
of any other resolutions of the Company in favor of the Receivables Purchaser.

Exhibit C-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed the
Organization’s seal, if applicable, this ______ day of December, 2014.




_________________________________
[Signature]


Name:    ___________________________
Title:    ___________________________


    



Exhibit C-3

--------------------------------------------------------------------------------




Exhibit D
Description of Collateral in Financing Statement
All accounts, payment intangibles and other rights to payment arising out of
Seller’s sale of goods or provision of services and purchased by Purchaser from
Seller.







Exhibit D

--------------------------------------------------------------------------------




Exhibit E
Payment Reconciliation


__________________, Seller


Exhibit E shows the payment for each individual invoice related to the Purchased
Receivable.
Please include all the information in the Purchase Request together with the
payment date, payment amount, any Dilution and the outstanding amount, if any.






Account Debtor
Invoice Number
Amount
Invoice Date
Invoice Due Date
Date of Receipt of Payment
Payment Amount
Dilution
Excess Dilution
Unpaid Balance if any
















Exhibit E